Title: To George Washington from Anne-César, chevalier de La Luzerne, 6 November 1782
From: La Luzerne, Anne-César, chevalier de
To: Washington, George


                  
                     
                        Monsieur
                        Philadelphie le 6. Novembre 1782
                     
                     J’ai reçu dans le tems la lettre dont Votre Excellence m’a honnoré le 25. du mois dernier relativement au Capn Asgill; il me parvit qu’on peut compter sur les favorables dispositions du Congrès à son egard; mais il n’y a encore aucune resolution prise.  Je ne puis douter que celle à laquelle on S’arretera ne soit favorable à cet Officier.
                     J’ai vû avec bien du plaisir, Monsieur, une proclamation du Gouverneur de l’Etat de Newyorck pour empêcher les envois de betail à l’Ennemi.  Les details que j’ai reçus recemment à ce sujet de l’Etat des Jerseys et de celui du Connecticut me causent une peine que je ne puis Vous exprimer; ils sont positifs, je les tiens de temoins oculaires et ils prouvent que la Flotte ennemie n’auroit pû quitter Newyorck de quelque tems si elle n’eut reçu des quantités immenses de betail vivant et tué.  Ce commerce se fait regulièrement, ouvertement comme en pleine paix ou comme si c’etoit avec Votre propre armée.  Votre Excellence fait combien la célérité de l’expedition des flottes ou leur retard et un objet important.  Je fais aussi les efforts que Vous avés faits pour mettre un terme à ce funeste commerce.  Je Vous supplie, Monsieur, de vouloir bien user de Votre influence auprès des Gouverneurs du Jersey et du Connecticut pour qu’il foit arreté aussi efficacement qu’il sera possible.  Je suis sûr qu’il n’y a pas un seul bon citoyen en Amerique qui ne gemisse de voir l’ennemi commun recevoir des subsistances de ce Continent et se trouver par là en état de nous primer dans les Isles.  J’ai l’honneur d’être avec un respectueux et inviolable attachement, Monsieur, De Votre Excellence Le très humble et très obéissant Serviteur
                     
                        le che. de la luzerne
                     
                  
                  Translation
                     I duly received the Letter your Excelly honor’d me with the 25th Ulto relative to Captain Asgill; it appears that Congress are favorably disposed respecting him but they have not yet passed any resolution on that head—when they do I doubt not it will be favorable.
                     I have seen with much pleasure a Proclamation of the Governor of the State of New York to prevent lending Provisions to the Enemy—the accounts I have recently received on that subject from the States of Jersey and Connecticut give me more pain than I can express—they are positive and from people who had occular demonstration.  They prove that the Enemies fleet could not have quitted New York for some time if they had not received immense quantities of Provision living and dead—This commerce is carried on regularly and openly as if it was peace or that the Cattle were for your Army.  Your Excellency knows how important the dispatch or detention in fitting out fleets is—and I know the efforts you have made to put a stop to this destructive commerce—I must however intreat you, Sir, to use your influence with the Governors of Jersey & Connecticut to adopt such measures as may prove efficacious—I am sure there is not a single good Citizen in America who is not hurt in seeing the Enemy thus furnished from this Continent and thereby enabled to distress us in the West Indies.  I have &c.
                     
                        Chev. de la luzerne
                     
                  
               